DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species a in the reply filed on August 11, 2021 is acknowledged.
Claims 3-5 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 11, 2021.
 	Claim 3 does not read on the elected species because it requires the full-width rubber sheet to contact the body ply through all of the tread, shoulder, and sidewall regions as in non-elected species c and d rather than the polymer film contacting the body ply in the tread region as in elected species a.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The “corresponding to” language in claims 1 and 2 is defined in specification p. 5 lines 3-8. Claims 9 as currently drafted further limits only the claim 8 alternatives including the copolymer, and claim 10 as currently drafted further limits only the claim 8 alternatives including both the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation synthetic rubber, and the claim also recites butyl rubber or halobutyl rubber which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 	One way to overcome this rejection without creating an improper dependent claim would be to change “the group consisting of synthetic rubber including butyl rubber or halobutyl rubber, and natural rubber” to -- the group consisting of butyl rubber, halobutyl rubber, and natural rubber -- (the rubber components of the sheet are necessarily either synthetic rubber or natural rubber and so 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaido et al. (5,851,323).
 	See the embodiments of Figures 2-6F, Examples I-1 - I-3 and I-5 - I-10, col. 2 line 55 - col. 3 line 5, col. 4 line 33 - col. 7 line 50, col. 10 line 22 - col. 18 line 64: applicant does not define how a “cap ply” is different from a belt and so the outer belt 6′ of the reference can serve as the claimed “cap ply”; the claims do not require any particular positioning of the boundary between where the tread ends and the shoulders begin and so air permeation prevention layer (inner liner) 1 comprising thermoplastic resin or thermoplastic elastomer film liner 7 and rubber liner 8 meet the positioning requirements of claim 1 (broad claim 1 language merely requires that at least part of the film liner 7 is on some part of the tread part of carcass layer (body ply) 3 and at least part of rubber liner 8 is on some part of the shoulder and sidewall parts of carcass layer (body ply) 3); film liner 7 thermoplastic polymer in thermoplastic resin/elastomer can be polyamide (col. 4 line 62 - col. 5 line 3) and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaido et al. (5,851,323) in view of Snyder (3,850,219).
 	It is notoriously well known to provide tire belts with an outer cap ply in order to improve uniformity and resistance to belt ply separation, as evidenced for example by Snyder (col. 2 line 62 - col. 3 line 45); it would therefore have been obvious to one of ordinary skill in the art to provide in the above tire belt such a notoriously well known outer cap ply in order to improve uniformity and resistance to belt ply separation.
Claims 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaido et al. (5,851,323) in view of Snyder (3,850,219) as applied to claims 1 and 6-11 above, and further in view of US Patent Application Publication 2013/0199686 A1 and US Patent Application Publication 2013/0192736 A1 cited by applicant.
 	It is well known in such tires to make the film liner from the claimed blend of polyamide-based resin and copolymer with polyamide-based segments and polyether-based segments and to use the claimed resorcinol-formalin-latex (RFL)-based adhesive layer to adhere the film to the tire carcass in order to improve durability while maintaining sufficient gas barrier property, as evidenced for example by US ‘686 (paragraphs 0023-0074, paragraph 0039 polyether content in film more preferably 22wt%-40wt%, paragraph 0060 weight ratio of polyamide-based resin to copolymer 6:4 to 3:7 and preferably 5:5 to 4:6, paragraph 0071 adhesive thickness 0.1-20 μm, preferably 0.1-10 μm, more preferably 0.2-7 μm, still more preferably 0.3-5 μm) and US ‘736 (paragraphs 0024-0079, paragraph 0048 polyether content in film more preferably 22wt%-40wt%, paragraph 0066 weight ratio of polyamide-based resin to copolymer 6:4 to 3:7 and preferably 5:5 to 4:6, paragraph 0077 adhesive thickness 0.1-20 μm, preferably 0.1-10 μm, more preferably 0.2-7 μm, still more preferably 0.3-5 μm); it would therefore have been obvious to one of ordinary skill in the art to make the film liner in the above tire from such a well known blend of polyamide-based resin and copolymer with .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaido et al. (5,851,323) in view of Snyder (3,850,219) as applied to claims 1 and 6-11 above, and further in view of US Patent Application Publication US 2009/0320983 A1 and Japanese Patent Application 7-52605 A cited by applicant.
 	It is well known to cover the film liner in such tires with the rubber liner in order to obtain advantages such as avoiding film edge separation, as evidenced for example by US ‘983 (embodiment of Figure 2, paragraphs 0028-0048), and improving uniformity, as evidenced for example by JP ‘605 (embodiments of Figures 4 and 5, translation paragraphs 0001-0036); it would therefore have been obvious to one of ordinary skill in the art to provide in the above tire such a well known configuration of the rubber liner covering the film liner in order to obtain the well known advantages such as avoiding film edge separation and improving uniformity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            September 29, 2021